Citation Nr: 0845114	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  99-16 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. What evaluation is warranted for major depression from 
December 4, 1996 to June 16, 2005; and from June 17, 2005?

2. What evaluation is warranted for migraine headaches from 
December 4, 1996?

3. What evaluation is warranted for a lumbosacral strain with 
coccydynia and facet ligamentum flavum hypertrophy at L4-L5 
and L5-S1, from December 4, 1996?

4. What evaluation is warranted for cervical degenerative 
joint disease from December 4, 1996 to June 13, 2005; and 
from June 14, 2005?

5.  What evaluation is warranted for left shoulder 
degenerative joint disease from December 4, 1996?

6. What evaluation is warranted for right shoulder 
degenerative joint disease from December 4, 1996?

7. What evaluation is warranted for bilateral pes planus with 
degenerative joint disease of the feet from December 4, 1996?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active military duty from August 1983 
to December 1996.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas 
which among other issues granted service connection for major 
depression assigning a 30 percent evaluation; lumbosacral 
strain assigning a 10 percent evaluation; degenerative joint 
disease cervical spine and shoulders assigning a 10 percent 
evaluation; and, bilateral pes planus and migraine headaches 
assigning each a noncompensable evaluation. These awards were 
all from December 4, 1996, the day after service separation.  
The veteran appealed these initial ratings.

In the course of appeal the veteran moved from Texas to 
Colorado Springs, Colorado, and her claims folder was 
transferred to the Denver, Colorado RO.

In an April 2001 rating action the RO increased the initial 
ratings for major depression from 30 to 50 percent; and for 
migraine headaches from noncompensable to 10 percent.  In 
addition the RO separated the rating assigned for 
degenerative joint disease of the cervical spine and 
shoulders assigning a 10 percent evaluation for degenerative 
joint disease of the left shoulder; and, assigning 
noncompensable ratings for degenerative joint disease of the 
right shoulder and cervical spine from December 4, 1996.

In September 2001, the Board remanded for a requested hearing 
before a Veterans Law Judge.  A Travel Board hearing before 
the undersigned was conducted in June 2002.  

In December 2003, the Board remanded the claim for additional 
development and adjudicative action. 

In a February 2008 rating decision, the RO increased the 
evaluations for major depression to 70 percent effective June 
17, 2005; and for degenerative joint disease cervical spine 
to 10 percent effective June 14, 2005.  Both increases were 
effective the day of VA examinations. 

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings") and dissatisfaction with determinations on later-
filed claims for increased ratings. See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999). Inasmuch as the issue of what 
evaluation is warranted for the aforementioned conditions was 
essentially placed in appellate status by a notice of 
disagreement expressing dissatisfaction with the original 
ratings, the Fenderson doctrine applies.



FINDINGS OF FACT

1. For the period from December 4, 1996 to November 6, 2007 
the veteran's major depression was manifested by occupational 
and social impairment with deficiencies in most areas.

2.  Since November 7, 2007 the veteran's major depression has 
been manifested by total occupational and social impairment.

3. From December 4, 1996, to November 6, 2007, the veteran's 
migraine headaches were manifested by characteristic 
prostrating attacks occurring on an average not more than 
once or twice a month. 

4.  From November 7, 2007, the veteran's migraine headaches 
have been manifested by frequent prostrating attacks lasting 
several days on each occasion.

5. From December 4, 1996, to September 25, 2003, the 
veteran's lumbosacral strain with coccydynia and facet 
ligamentum flavum hypertrophy at L4-L5 and L5-S1was 
manifested by no more than a slight limitation of lumbar 
motion, or by more than characteristic pain on motion.

6. From September 26, 2003, the veteran's lumbosacral strain 
with coccydynia and facet ligamentum flavum hypertrophy at 
L4-L5 and L5-S1 was not manifested by forward flexion of the 
thoracolumbar spine less than 61 degrees, by a combined range 
of thoracolumbar motion less than 121 degrees, or by muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis. 

7. From December 4, 1996, to November 3, 1999, the veteran's 
cervical degenerative joint disease was not manifested by a 
compensable limitation of cervical motion. 

8. Since November 4, 1999, the veteran's cervical 
degenerative joint disease has been manifested by a slight 
limitation of cervical motion, but not by a limitation of 
cervical flexion less than 31 degrees, by a combined range of 
cervical motion less than 171 degrees, or by muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis. 

9. From December 4, 1996, the veteran's left shoulder 
degenerative joint disease has not been manifested a 
limitation of arm motion to shoulder level, by impairment of 
the humerus, or by impairment of the clavicle or scapula with 
dislocation or nonunion.  

10. From December 4, 1996, the veteran's right shoulder 
degenerative joint disease has not been manifested a 
limitation of arm motion to shoulder level, by impairment of 
the humerus, or by impairment of the clavicle or scapula with 
dislocation or nonunion.  

11. From December 4, 1996, the veteran's bilateral pes planus 
with degenerative joint disease of the feet has not been 
manifested by a weight-bearing line over or medial to great 
toe, inward bowing of the tendo Achilles, pain on 
manipulation and use of the feet.  


CONCLUSIONS OF LAW

1. For the period from December 4, 1996, to November 6, 2007, 
the veteran met the criteria for a 70 percent rating for 
major depression. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.326, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9434 
(2008).

2. Since November 7, 2007, the veteran has met the criteria 
for a 100 percent rating for major depression.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.326, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9434.

3. From December 4, 1996 to November 6, 2007, the criteria 
for a rating in excess of 30 percent for migraine headaches 
were not met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 
8100 (2008).

4.  Since November 7, 2007, the criteria for a rating in 
excess of 50 percent for migraine headaches have been met. 38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.159, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100.

5. From December 4, 1996, the criteria for a rating in excess 
of 10 percent for a lumbosacral strain with coccydynia and 
facet ligamentum flavum hypertrophy at L4-L5 and L5-S1 have 
not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5237 (2008); 38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5295 (2002).

6. From December 4, 1996 to November 3, 1999, the criteria 
for a compensable rating for cervical degenerative joint 
disease were not met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45 (2008); 38 
C.F.R. § 4.71a, Diagnostic Code 5290 (2002).

7. Since November 4, 1999, the criteria for a 10 percent 
rating for cervical degenerative joint disease have been met. 
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5237 (2008); 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).

8. From December 4, 1996, the criteria for a rating in excess 
of 10 percent for left shoulder degenerative joint disease 
have not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.321(a), 3.326, 4.1, 4.3, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5200, 5201, 5202, 5203 (2008).

9. From December 4, 1996, the criteria for a compensable 
rating for right shoulder degenerative joint disease have not 
been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.159, 3.321(a), 3.326, 4.1, 4.3, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5200, 5201, 5202, 5203.

10. From December 4, 1996, the criteria for a compensable 
rating for bilateral pes planus have not been met. 38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.159, 3.321, 3.326, 4.1, 4.7, 4.118, Diagnostic Code 
5276 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Board begins by noting that as service connection, an 
initial rating, and an effective date have been assigned the 
notice requirements of 38 U.S.C.A. § 5103(a), have been met. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). The 
decision of the United States Court of Appeals for Veterans 
Claims in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
spoke only to cases of entitlement to an increased rating.  
Because there is a distinction between initial rating claims 
and increased rating claims, Vazquez- Flores is not for 
application with respect to initial rating claims as notice 
requirements are met when the underlying claim for service 
connection is substantiated. Consequently, there is no need 
to discuss whether VA met the Vazquez-Flores standard. 

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The claimant was provided the opportunity to present 
pertinent evidence and testimony. In sum, there is no 
evidence of any VA error in assisting the appellant that 
reasonably affects the fairness of this adjudication.

Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case with the all of the current disorders.  Rather, at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found - a 
practice known as 'staged' ratings.  Fenderson, 12 Vet. App. 
At 126.

The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods, and that is why the Board addresses the veteran's 
claims on the basis of the distinct time periods shown by the 
evidence.

I.  Major depression

Under 38 C.F.R. § 4.130, Diagnostic Code 9434, a 50 percent 
rating is warranted for major depression where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. Id.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessed rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships. Id.

A 100 percent rating is warranted for total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought process or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

The American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 46 (4th ed. 1994) 
(DSM-IV), states that a global assessment of functioning 
score of between 41 and 50 reflects the presence of "serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no friend, 
unable to keep a job)" and/or "some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; . . .)." A global assessment of 
functioning score of between 51 and 60 indicates that the 
veteran has "moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers)."  A 
global assessment of functioning score scores ranging between 
61 to 70 reflect "some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships."

Background

At a February 1998 VA examination the veteran reported being 
temporarily retired from service due to depression.  She 
reported a three year history of chronic headaches, and a 
history of depression since 1988.  She expressed feelings of 
depression, anxiety, hopelessness, helplessness, family, and 
marital discord.  She reported being hospitalized at Wolford 
Hall Air Force Base Medical Center, San Antonio, Texas in 
June 1996 following a suicide attempt, and in March 1997 
after discontinuing her medications.  She was also treated 
three times for depression while on active duty. She had 
increased symptoms of depression following the death of her 
10 year old son in November 1994 due to cancer. Since that 
time she has had several bouts of depression and hopelessness 
with suicidal ideations, crying spells, and insomnia.  She 
was currently followed for weekly individual therapy sessions 
and for medication management at the psychiatric clinic at 
Wolford Hall. She also attends Alcoholics anonymous and 
Alanon on a regular basis. 

The veteran reported being raised by two alcoholic parents 
who physically and emotionally abused her. She reported being 
was sexually abused by a baby sitter.  At 19 years old she 
joined the military. She lived with an abusive husband and 
suffered a broken nose twice, and numerous black eyes, 
secondary to domestic violence. She has suffered from ongoing 
depression since approximately 1988.  She was currently on 
antidepressants and antianxiety medications.  

On mental status examination, the veteran presented as 
appropriately dressed and groomed. She maintained full time 
employment.  The veteran was alert, pleasant, and 
cooperative.  Responses were spontaneous and appropriate and 
rate and flow of speech was normal.  She reported fits of 
rage once a month, panic attacks once or twice a month, and, 
suicidal ideation regularly as well as homicidal ideation 
with rage.  She denied suicidal intent.  She had no 
impairment of the thought process or communication.  She was 
oriented times three, and memory and concentration were 
normal.  She denied auditory or visual hallucinations and 
there was no delusional content. There was no evidence of 
overt anxiety.  No psychosis was noted however the veteran 
appeared to be markedly depressed and frequently tearful.  
She admitted to a history of transient suicidal ideations but 
no current active thoughts. The examiner noted that she was a 
problem drinker and had been arrested for driving while 
intoxicated in October 1997.  She recently had 8 weeks of 
sobriety, but relapsed to self medicate an anxious episode. 
The diagnosis was major depression; alcohol abuse, and a 
global assessment of functioning score of 50 was assigned. 
The veteran was considered competent for VA purposes.

At a November 1999 VA mental disorders examination the 
examiner reviewed the veteran's extensive psychiatric history 
file. The veteran was working as a telephone attendant since 
July 1999. She had been fired from her previous job after 
taking a three hour lunch break.  Shortly thereafter she 
reportedly was diagnosed with a bipolar disorder.  

Mental status examination showed that the veteran arrived 
promptly for her interview. She was neatly and appropriately 
dressed. She was tearful throughout, and moved her leg up and 
down constantly, appearing quite anxious. Her mood was 
dysporic with some degree of irritability. She was able to 
attend and concentrate fairly well. Speech was regular rate 
and rhythm. There was no evidence of mania, hallucinations, 
or delusions. The veteran was alert and oriented x 3. She 
denied suicidal or homicidal ideations.  She reportedly used 
no street drugs or alcohol during the past year. The 
diagnosis was severe major depression.  A global assessment 
of functioning score of 50 was assigned.  

At a June 2005 VA mental disorders examination the examiner 
reviewed the veteran's "extensive claims folder."  The 
veteran was last employed in the fall of 2000.  She was 
psychiatrically hospitalized in 2001 and 2002.  She has 
attended psychotherapy treatment on and off.  The veteran had 
a history of episodic alcohol abuse. Her last usage was over 
the prior weekend. She denied any interim problems with 
alcohol use, as well as any illicit drug use. She had 
subjective complaints which endorsed significant mood and 
anxiety symptoms.  She described an erratic sleep pattern, 
increased arousal, avoidance, numbing, situational panic 
attacks, generalized anxiety, and social anxiety, mania, and 
symptoms of a post traumatic stress disorder.  

Mental status examination showed that the veteran was tearful 
on and off. She was alert and oriented. Her speech was 
variable in rate and flow. Her thoughts were generally 
organized and goal directed. Mood and affect were depressed. 
There were no hallucinations, delusions, or psychotic 
thoughts. Insight and judgment were impaired by depression 
and anxiety. The examiner noted that the veteran was managing 
her own activities although reporting difficulty at times. 
She was judged to be competent for VA purposes. The diagnoses 
were bipolar disorder; PTSD, due to multiple etiologies; 
generalized anxiety disorder; social anxiety disorder; and, 
alcohol abuse in partial remission. A global assessment of 
functioning score of 40 was assigned. The examiner opined 
that the veteran had inability to keep a job or stay in 
school "She had serious impairment in relationships and 
serious impairment in mood." 

At a November 2007 VA mental disorders examination the 
examiner reviewed the claims folder noting that the veteran 
was currently not receiving any ongoing psychiatric care 
because her therapist had recently left VA six weeks earlier.  
She did receive monthly medicine management. She lived with a 
boyfriend. She reported severe insomnia, nightmares, and 
frequently awakening at night screaming. She described 
transient suicidal ideation and paranoia, but denied auditory 
and visual hallucinations.  

Mental status examination revealed that the veteran was 
casually dressed. She exhibited significant psychiatric 
agitation and her legs bounced frequently. She had 
intermittent significant tearfulness. Her mood was profoundly 
depressed, and her affect was primarily restricted with a 
high level of restless anxiety. 

In summary the examiner noted that the appellant was service 
connected for major depressive disorder, and that she also 
suffered from a post-traumatic stress disorder, secondary to 
fairly violent abusive spouse during active duty military 
years. The veteran is able to maintain activities of daily 
living including personal hygiene. She had not experienced 
significant trauma since the last examination. There has been 
no worsening of her condition. There have been no remissions 
during the past year. Symptoms have been continuous.  She 
denied current problems with drug or alcohol abuse but admits 
that alcohol abuse was a problem in the past.  She is 
currently sober was in early remission. There had been 
inappropriate behavior in the past but not in recent months.  
She currently was not in treatment.  Her thought processes 
and communications were impaired by difficulties with short 
term memory and concentration.  Her social functioning was 
greatly impaired by her high level of depression and anxiety.  
She was competent for VA purposes. She is not employable from 
a psychiatric standpoint, secondary to the severity of her 
current depression. The diagnoses are severe recurrent major 
depressive disorder, PTSD, secondary to severe physical abuse 
by spouse in military. A global assessment of functioning 
score of 48 was assigned.

Analysis

For the period from December 4, 1996 to November 7, 2007, the 
veteran's major depression was productive of occupational and 
social impairment with deficiencies in most areas, including 
work, family relations, judgment, thinking, and mood.  The 
records during this term show frequent references to suicidal 
ideation, severe depression, difficulty in adapting to 
stress, and an inability to establish and maintain effective 
relationships.  The record during this term, however, does 
not include a clinical finding that the appellant's major 
depression alone precluded work, or that it caused a gross 
impairment in thought process or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
or that she was a persistent danger of hurting self or 
others.  Further she was able to perform activities of daily 
living, to include maintenance of minimal personal hygiene.  
Hence, the Board finds that during the term from December 4, 
1996 to November 6, 2007, the appellant's major depression 
warranted a 70 percent rating, but not higher.

Based on a November 7, 2007, examination which specifically 
concluded that the appellant could not work due to her major 
depression the Board finds a 100 percent rating to be in 
order.  As such, a 100 percent schedular rating is in order 
from that date.

II.  Migraine headaches

The veteran seeks an increased rating for her migraine 
headaches disorder.  Migraine headaches are rated in 
accordance with 38 C.F.R. § 4.124a, Diagnostic Code 8100. A 
30 percent rating is warranted for characteristic prostrating 
attacks occurring on an average once a month over last 
several months. A 50 percent rating is warranted for very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability. 

At a February 1998 VA examination the veteran reported a 
history of chronic migraine headaches for about three years.  
Her headaches reportedly began in the temple areas becoming 
intense and throbbing at times. She occasionally experienced 
flashes of light which accompany the headaches, and nausea 
with occasional vomiting.  Her headaches occur once a month 
and last two to three days. At times she has lingering pain 
up to two weeks.  The diagnosis was migraine headaches.

At a November 1999 VA neurological examination the veteran 
reported a history of holding a diagnosis of migraine 
headaches since 1990.  Additionally she suffered multiple 
nasal injuries with a previous rhinoplasty and seasonal 
rhinitis.  She has an average of three headaches a week.  
However she believes that her migraine headaches occur once a 
month lasting for about three days but at times lingering up 
to two weeks. Headaches start in the left temporal area 
becoming intense and pulsating at times.  She occasionally 
experienced symptoms of nausea, occasional vomiting, 
photophobia, phonophobia, and visual disturbances consisting 
of blurred vision, seeing spots, and flashes of light.  Her 
headaches are relieved with Imitrex and bed rest.  Relief 
occurs within three hours after taking Imitrex.  She is 
incapacitated approximately once a month and needed bed rest 
for more than a day. The diagnosis was migraine headaches.

At a May 2005 VA examination she described prostrating 
migraine headaches occurring twice a month.  The examiner 
noted that she had classic migraine headaches which responded 
to Imitrex.

At a November 2007 VA neurological examination the veteran 
reported a history of migraine headaches since 1984.  She 
described that since her son's death in 1994 she had severe 
and frequent incapacitating headaches. They sometimes had a 
sudden onset but more typically developed a sphere like 
sensation in the right visual field.  She would experiences 
symptoms of nausea which rapidly built up and involved the 
whole head.  She had photophobia and sonophobia.  Headache 
typically lasted up to three days.  She used nasal Imitrex at 
the first sign of a headache and relief usually occurred 
within three hours.  She had three to five headaches a month, 
and three times a month they were so bad she could not 
continue with her activities of daily living to include work.  

Analysis

During her VA neurologic examinations and the VA treatment 
records from 1998 to the present, the veteran continued to 
complain of chronic headaches almost daily since childhood.  
Significantly, prior to November 7, 2007, she reported 
experienced migraine headaches about once or twice a month.  
Such a frequency is not consistent with very frequent 
completely prostrating and prolonged attacks which produce 
severe economic inadaptability.  Hence, prior to November 7, 
2007, no more than a 30 percent evaluation is in order.

Beginning on November 7, 2007, the record shows that the 
appellant's migraines were occurring up to five times per 
month, and that at least three times  month she could not 
work.  Each of these headaches reportedly lasted up to three 
days.  In light of these facts, and after resolving 
reasonable doubt in the appellant's favor, the Board will 
grant a 50 percent rating for migraine headaches effective 
November 7, 2007.



III.  Musculoskeletal disorders

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45.

When evaluating a loss of motion, consideration is given to 
the degree of functional loss caused by pain. DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain). In DeLuca, 
the Court explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional losses are to 
be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree 
of additional range-of-motion loss due to pain on use or 
during flare-ups." Id. at 206.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis, due 
to trauma, substantiated by X-ray findings, will be rated as 
degenerative arthritis. Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate Diagnostic Codes for the specific joint 
or joints involved. Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.

The general rating criteria for spine disabilities were 
revised while the appeal was pending effective September 26, 
2003. These regulatory did not change the way intervertebral 
disc syndrome was rated, but did change the criteria for 
rating limitation of cervical and lumbar motion. The veteran 
was notified of the changes in criteria for general 
musculoskeletal disabilities of the spine in the February 
2007 supplemental statement of the case.  Hence, adjudication 
of this claim may proceed. See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

Prior to September 25, 2003, 38 C.F.R. § 4.71a, Diagnostic 
Code 5290, provided a 10 percent rating for a slight 
limitation of cervical motion, a 20 percent rating was 
provided for a moderate limitation of cervical motion; and a 
maximum 30 percent rating for a severe limitation of cervical 
motion.

Diagnostic Code 5292, provided a 10 percent rating for a 
slight limitation of lumbar motion, a 20 percent rating was 
provided for a moderate limitation of lumbar motion; and a 
maximum 40 percent rating for a severe limitation of lumbar 
motion.
38 C.F.R. § 4.71a, Diagnostic Code 5292.

Diagnostic Code 5295 for a lumbosacral strain provided for a 
10 percent rating for characteristic pain on motion, a 20 
percent rating was provided for lumbosacral strain with 
muscle spasm on extreme forward bending, with unilateral loss 
of lateral spine motion in a standing position. A 40 percent 
evaluation required evidence of a severe lumbosacral strain 
that included listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in the standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint spaces, or with some of these 
characteristics with abnormal mobility on forced motion. 38 
C.F.R. § 4.71a, Diagnostic Code 5295.

Revised criteria for rating disabilities of the spine 
effective September 26, 2003, include 38 C.F.R. § 4.71a, Code 
5237, which provides that a lumbosacral or cervical strain is 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine. 38 C.F.R. § 4.71a.

Under the General Rating Formula for Diseases and Injuries of 
the Spine the disability is evaluated with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease. A 10 percent rating requires 
thoracolumbar forward flexion greater than 60 degrees but not 
greater than 85 degrees; or, forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  38 C.F.R. § 4.71a.

A 20 percent rating requires thoracolumbar forward flexion 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  Id.

A 30 percent rating is assigned when cervical forward flexion 
is 15 degrees or less; or when there is favorable ankylosis 
of the entire cervical spine.  Id.  

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, when forward flexion of the 
thoracolumbar spine is limited to 30 degrees or less, or for 
favorable ankylosis of the entire thoracolumbar spine.  Id.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, normal extension 
is zero to 30 degrees, normal left and right lateral flexion 
is zero to 30 degrees, and normal left and right lateral 
rotation is zero to 30 degrees. 38 C.F.R. § 4.71a, Plate V. 
Although higher ratings are provided under 38 C.F.R. § 4.71a, 
Codes 5242 (2007), and 38 C.F.R. § 4.71a, Codes 5286 and 5289 
(2003) based on ankylosis of the spine, ankylosis is not 
clinically shown. Ankylosis is the immobility and 
consolidation of a joint. Lewis v. Derwinski, 3 Vet. App. 259 
(1992).

The normal range of motion of the shoulder is forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees, 
external rotation to 90 degrees and internal rotation to 90 
degrees. 38 C.F.R. § 4.71, Plate I. Under the laws 
administered by VA, a distinction is made between major 
(dominant) and minor upper extremities for rating purposes. 
In the instant case, because she is right handed the 
veteran's right shoulder is her major upper extremity.

Shoulder injury residuals can be rated under 38 C.F.R. § 
4.71a, Codes 5200, 5201, 5202, or 5203. Diagnostic Code 5200 
addresses ankylosis of scapulohumeral articulation, which is 
not present in the case at hand given that ankylosis is 
immobility of the joint, Lewis, 3 Vet.App. 259, and the 
appellant is able to move both shoulders in all planes.

Code 5201, provides for a 20 percent evaluation for 
limitation of motion of the major or minor arm at shoulder 
level.  A 30 percent evaluation is provided when there is a 
limitation of motion of the major arm (20 percent for the 
minor arm) midway between the side and the shoulder. A 40 
percent evaluation is warranted for limitation of motion of 
the major arm (30 percent for the minor arm) to 25 degrees 
from the side. 38 C.F.R. § 4.71a, Code 5201.

Code 5202, provides for a 20 percent evaluation for 
impairment of the humerus with moderate deformity of either 
arm.  A 30 percent evaluation is provided for frequent 
episodes of recurrent scalpohumeral joint dislocation with 
guarding of all arm movements; or, malunion of the humerus of 
the major upper extremity with marked deformity (20 percent 
for the minor arm).  38 C.F.R. § 4.71a, Code 5202.

Code 5203, provides for a 10 percent evaluation for nonunion 
of the clavicle or scapula without loose motion, or malunion 
of the clavicle or scapula. Impairment of   the clavicle or 
scapula with dislocation or with nonunion with loose motion 
warrants a 20 percent evaluation for either the major or 
minor arm. 38 C.F.R. § 4.71a, Code 5203.

Background

At a February 1998 VA examinations, the veteran reported 
chronic low back pain since she slipped on the ice in service 
while on a loading dock.  Since then she has reported having 
recurrent pain in the coccyx and lumbar spine areas. She 
further stated that two years after her injury she was 
diagnosed with a previous fracture of the coccyx and 
degenerative joint disease of the lumbar spine. She reported 
increased symptoms with prolonged standing, walking, bending, 
stooping, and lifting.  She stated that occasionally she 
experiences pain which radiated into the hips and lower legs.  
She denied any history of bowels or bladder incontinence, or 
history of paralysis or loss of range of motion of the lower 
extremities.

Physical examination revealed that the neck was supple with a 
full range of motion.   The extremities were essentially 
symmetrical and they demonstrated a full range of motion.  
The back was essentially symmetrical with a full range of 
motion. Vertebrae were midline and nontender. Musculature was 
well developed with good strength and muscle tone.  Range of 
motion of the back revealed extension to 30 degrees, flexion 
to 90 degrees, side bending to 35 degrees, and lateral 
rotation to 30 degrees. Straight leg raising was negative, 
and deep tendon reflexes were intact as was strength and 
sensation. Neurologically her gait, posture, and balance were 
normal.  X-rays revealed mildly increased diffuse activity in 
the shoulders and cervical spine.  The diagnoses were history 
of a fractured coccyx, chronic lower back strain, and early 
degenerative joint disease of the cervical spine and 
shoulders.  

At a November 4, 1999 VA joints examination, the veteran 
reported constant bilateral shoulder pain which increased 
with use of the shoulder musculature and with sleeping on the 
side.  A bone scan in March 1998 revealed an increased uptake 
in both shoulders consistent with mild early degenerative 
joint disease of the shoulders. She denied flare-ups of the 
shoulders except when sleeping on the side or with increased 
activities.  She denied the use of crutches, canes, 
wheelchairs, corrective shoes, or other assistive devices. 
There was no history of previous surgery involving the 
shoulders, or any recurrent subluxation or dislocation of the 
shoulders, and no history of inflammatory arthritis.  

On examination the examiner noted the shoulders to be 
essentially symmetrical with no evidence of tenderness. Range 
of motion of the left shoulder revealed abduction to 90 
degrees with complaints of discomfort which diminished at 110 
degrees.  Abduction and forward flexion were to 180 degrees, 
and external and internal rotation to 90 degrees. There was 
no evidence of discomfort on motion (only subjective). There 
was no evidence of limitation of function or mobility due to 
pain or fatigue and no crepitus, effusion, edema, 
instability, weakness, tenderness, redness, heat, abnormal 
movement, or guarding.  The diagnosis was a history of 
bilateral shoulder pain.  The examiner opined that the 
shoulder condition did not appear to significantly/adversely 
impact her normal activities.  There was no limitation of 
mobility or function, although there were complaints of 
subjective mild discomfort on abduction of the left shoulder 
from 90 to 110 degrees.

In November 1999, the veteran reported a history of cervical 
pain gradually beginning 5 to 10 years ago.  She experienced 
mild discomfort usually associated with increased stress.  
Additionally she reported some stiffness and discomfort in 
the neck upon arising. She denied any previous trauma or pain 
radiating from the neck into the shoulders or upper 
extremities, but reported chronic pain in the coccygeal and 
lumbar spine areas which occasionally radiated to her legs 
and knees.  She was previously diagnosed with coccydynia and 
degenerative joint disease of L4-L5, L5-S1. She reported a 
history of lower back pain with prolonged standing, walking, 
bending. Weather changes increase her discomfort normally 
lasting 2 days and gradually resolve during these periods.  
These periods did not appear to significantly adversely 
affect mobility or ability to function.

Physical examination revealed that the veteran ambulated 
without difficulty. Her back was essentially symmetrical. 
Muscles were well developed with good strength and muscle 
tone. The vertebrae were midline and non-tender on 
palpations.  On range of motion there was no increased 
discomfort or loss mobility. There was no evidence of pain on 
motion, limitation of movement, function of the cervical, 
thoracic, or lumbar spines. The veteran was neurologically 
intact.

Cervical flexion was to 45 degrees, extension was to 55 
degrees, lateral flexion was to 40 degrees, and rotation was 
to 70 degrees. Range of motion of the back was flexion to 90 
degrees, extension to 30 degrees, lateral flexion to 35 
degrees bilaterally, and rotation to 30 degrees bilaterally. 
X-rays revealed degenerative disc disease C5-C6 with possible 
radiculopathy. The lumbar spine was normal. The diagnosis was 
mild early cervical degenerative joint disease, a chronic 
lumbar strain by history, and a history of coccydynia. The 
examiner noted that veteran was currently gainfully employed, 
and her conditions did not appear to significantly/adversely 
impact her normal activities. 

At a June 2005 VA orthopedic examination the range of 
cervical motion was flexion to 60 degrees, extension to 50 
degrees, lateral flexion to 40 degrees bilaterally, and 
rotation to 60 degrees. A mild loss of cervical lordosis was 
noted. Mild paracervical tenderness was present in the 
musculature. There was mildly increased pain with resisted 
flexion and extension and mild fatigability with repetitive 
testing. There was no crepitus.  Her reflexes were normal.  
The examining neurologist opined that the veteran's symptoms 
of numbness and tingling were related to carpal tunnel 
syndrome and C6 radiculopathy.

Examination of both shoulders revealed normal musculature. 
Range of motion of the shoulders was flexion to 160 degrees, 
external rotation to 80 degrees, internal rotation to 70 
degrees.  There was mild impingement sign, bilaterally.  The 
acromioclavicular joints were nontender.  No weakness in 
abduction, internal, or external rotation, bilaterally. There 
was no increased pain with resisted motion; negative 
apprehension and sulcus signs, bilaterally; and no 
glenhumeral instability, bilaterally.

Minimal tenderness of the lumbar spine was noted to deep 
palpation in the sacral coccygeal region. There was mild loss 
of lumbar lordosis, minimal paralumbar spasm and tenderness, 
and mildly increased pain noted with resistance at full 
extension of the lumbar spine.  Range of motion of the back 
was flexion to 70 degrees, extension to 30 degrees, lateral 
flexion to 30 degrees bilaterally, and rotation to 25 degrees 
bilaterally.  No gross weakness or fatigability was observed.  
Lumbar spine complaints were consistent with sciatica 
bilaterally.  However, there was no findings of numbness, 
weakness, or reflex asymmetry that could be attributed to the 
lower back in either leg.

The diagnoses were mild cervical spine spondylosis, mild 
tendinitis of the shoulders, and coccydynia and mild lumbar 
degenerative changes.  The examiner noted that, "I would not 
assign her any additional range of motion loss for the DeLuca 
issues."

Neurological examiner noted the veteran's efforts were 
passive with the examiner but she gave an adequate effort. 
Strength was 5/5.  The cervical spine revealed some radicular 
symptoms with numbness and tingling radiating down the left 
arm and shooting electrical pains in the right arm of recent 
onset.  The examiner opined that these were more related to 
carpal tunnel syndrome as occurs with the use of hands and 
associated with writing pain.  Examination with respect to 
strength sensations and reflexes was normal.  

At a November 2007 VA orthopedic examination the lumbar spine 
revealed some loss of the normal lordosis. Goldwaite signs 
were negative.  There was no listing of the whole spine to 
the opposite side, no muscle spasm on forward bending, no 
spasm on standing. Active range of motion of the lumbar spine 
was flexion to 70 degrees, lateral flexion to 16 degrees, and 
rotation to 20 degrees. With repetition there was an addition 
15 degrees loss of flexion to 55 degrees.  No weakened 
movement was noted.

Examination of the cervical spine revealed some mild 
straightening of the normal lordosis.  Active cervical motion 
was flexion to 46 degrees, extension to 35 degrees, lateral 
rotation to 35 degrees right and 30 degrees left, and lateral 
bending was to 35 degrees on the left and to 40 degrees on 
the right. With repetition range of motion was unchanged.  
Straight leg raising was negative bilaterally.

Examination of both shoulders revealed no swelling, 
tenderness, deformity, or atrophy. Strength was normal.  
There were no clavicle, scapula or humerus impairments.  The 
musculature was normal. Range of motion of the right shoulder 
was flexion to 170 degrees, abduction to 155 degrees with 
pain at the end of movement, external rotation to 90 degrees, 
internal rotation to 85 degrees.  Range of motion of the left 
shoulder was flexion to 170 degrees, abduction to 165 
degrees, external rotation to 90 degrees, internal rotation 
to 80 degrees.  With repetition range of motion was 
unchanged.
 
X-rays revealed slight sclerotic changes involving the 
greater tuberocity and acromion of the right shoulder 
potentially related to degenerative changes.  The left 
shoulder was normal.

The lumbar spine sacroiliac joints appeared normal. There was 
straightening of the lower lumbar spine lordosis. There was 
disc space narrowing at L2-3 and L3-4 appearing unchanged 
from prior examination. There was no evidence of 
spondylolisthesis, or pars interarticularis defect. Minor 
facet hypertrophy noted at L4-5 and L5-L1.  Cervical x-ray 
studies revealed degenerative disk disease and degenerative 
joint disease with neural foraminal encroachment.  The 
diagnoses were:
1. Lumbar spine degenerative disk disease 
and degenerative joint disease with 
limited motion; forward flexion of the 
thorocolumbar spine greater than 60 
degrees but not greater than 85 degrees. 
No muscle spasm, localized tenderness, 
abnormal gait, or, abnormal spinal 
contour. 

2. Cervical spine degenerative joint 
disease with limited motion, degenerative 
disc disease, and degenerative joint 
disease.

3.  Limited right shoulder motion, with 
mild degenerative joint disease on x-ray, 
manifested as slight sclerotic changes 
involving the greater tuberocity and 
acromion potentially related to 
degenerative changes.

4.  A left shoulder strain with limited 
motion, normal x-ray.



Analysis

Cervical and lumbar disorders

After careful review of the medical evidence, the Board finds 
that the veteran's lumbar strain with coccydynia and facet 
ligamentum flavum hypertrophy at L4-L5 and L5-S1 is not shown 
to warrant a rating higher than 10 percent for the period 
from December 4, 1996.  The veteran's degenerative joint 
disease does not warrant a compensable rating from December 
4, 1996 to November 3, 2005, but a 10 percent rating is 
warranted from November 4, 2005.  

Between December 4, 1996 and September 25, 2003, the veteran 
did not exhibit more than a slight limitation of lumbar 
motion.  Moreover, he did not show muscle spasms on extreme 
forward bending with a unilateral loss of lateral motion.  
From September 26, 2003, the veteran did not show 
thoracolumbar forward flexion less than 61 degrees, or a 
combined range of thoracolumbar motion that was less than 121 
degrees.  Further, there is no evidence of lumbar muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis at any time since September 
26, 2003.

From December 4, 1996 to November 3, 1999 the veteran did not 
exhibit a compensable limitation of cervical motion. From 
November 4, 1999 the veteran did exhibit a slight limitation 
of cervical motion.  Since then, however, she has not shown 
cervical forward flexion less than 31 degrees, or a combined 
range of cervical motion less than 171 degrees.  Further, 
there is no evidence of a cervical muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

VA must consider the effect of pain and weakness when rating 
a service-connected disability on the basis of limitation of 
range of motion. DeLuca. Functional loss due to pain or 
weakness must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  The 
February 1998 and the November 1999 VA examinations showed 
that a full range of thoracolumbar motion. There was only 
slight subjective symptoms of lumbosacral strain.  The 
examination found the lumbar back to be normal. The Board 
accordingly finds that a rating in excess of 10 percent is 
not appropriate at anytime since December 4, 1996.

Indeed, the June 2005 and November 2007 VA examinations both 
revealed no more than a slight limitation of lumbar motion.  
Flexion of the lumbar spine was limited to 70 degrees in both 
examinations. The June 2005 examiner noted minimal tenderness 
of the lumbar spine to deep palpation in the sacral coccygeal 
region, a mild loss of lumbar lordosis, a minimal paralumbar 
spasm and tenderness and mildly increased pain noted with 
resistance at full lumbar extension.  In the January 2007 VA 
examination the lumbar spine revealed negative Goldwaite 
signs, no listing of the whole spine to the opposite side, no 
muscle spasm on forward bending, and no spasm on standing. 
These results equate to a 10 percent rating for a lumbar back 
disorder.  Again, lumbar flexion was shown to 70 degrees.  
The Board accordingly finds that an increased rating for the 
lumbar spine disorder is not in order.  

In reaching this decision the Board note that there is some 
suggestive evidence of sciatica, but there is no evidence of 
weakness, numbness or reflex asymmetry which would support  a 
separate rating under 38 C.F.R. § 4.12a, Diagnostic Code 8520 
for mild incomplete sciatic nerve paralysis.  Moreover, it is 
well to note that the appellant is not service connected for 
lumbar degenerative disc disease or for degenerative joint 
disease.  Hence, a separate rating for sciatica is not in 
order. 

The February 1998 VA examiner noted the veteran's neck was 
supple with a full range of motion.  The November 4, 1999 VA 
examination revealed cervical flexion to 45 degrees, 
extension to 55 degrees, lateral flexion to 40 degrees 
bilaterally, and bilateral rotation to 70 degrees.  This is 
indicative of a slight limitation of cervical motion 
warranting a 10 percent evaluation. The Board accordingly 
finds that a noncompensable rating for the cervical spine 
disorder is appropriate from December 4, 1996 to November 3, 
1999; and a 10 percent rating, but not more, is appropriate 
from November 4, 1999.

The June 2005 VA examination revealed range of motion of the 
cervical spine was flexion to 60 degrees, extension to 50 
degrees, lateral flexion to 40 degrees bilaterally, and 
rotation to 60 degrees bilaterally. The January 2007 VA 
examination revealed range of motion of the cervical spine 
was flexion to 46 degrees, extension to 35 degrees, lateral 
rotation was to 35 degrees right and to 30 degrees on the 
left.  Lateral bending was to 35 on the left and to 40 
degrees on the right.  Both examinations are indicative of 
not more than a slight limitation of cervical motion 
warranting a 10 percent evaluation. Under the revised rating 
criteria, the combined range of motion of the cervical spine 
is greater than 170 degrees and less than 335 degrees in both 
examinations also warranting a 10 percent evaluation. The 
Board accordingly finds that a rating in excess of the 
currently assigned 10 percent rating for the cervical spine 
disorder is not warranted.

The Board acknowledges that there is some evidence that the 
appellant suffers from C6 radiculopathy.  The appellant, 
however, is not service connected for a cervical 
intervertebral disc syndrome.  Rather, the grant of service 
connection is limited to cervical degenerative joint disease.  
As such, assigning a separate rating for a neurological 
disorder is not in order.

Shoulder disorders

The February 1998 VA examination noted that x-rays revealed 
mildly increased diffuse activity in the shoulders. The 
extremities showed a full range of motion.  The diagnosis was 
early degenerative joint disease of the shoulders.

The November 4, 1999 VA examination revealed the shoulders 
were essentially symmetrical with no evidence of tenderness. 
Range of motion of the left shoulder revealed abduction to 90 
degrees with complaints of discomfort which diminished at 110 
degrees.  Abduction and forward flexion were to 180 degrees, 
and external and internal rotation were to 90 degrees. There 
was no limitation of mobility or function, although there was 
a complaint of subjective mild discomfort on abduction of the 
left shoulder from 90 to 110 degrees  There was no objective 
evidence of discomfort on motion. 
  
The June 2005 VA examination revealed normal musculature of 
both shoulders.  Range of motion of the shoulders was flexion 
to 160 degrees, external rotation to 80 degrees, and internal 
rotation to 70 degrees.  There was mild impingement sign, 
bilaterally.  The acromioclavicular joints were nontender.  
No weakness in abduction, internal, or external rotation, 
bilaterally. There was no increased pain with resisted 
motion; negative apprehension and sulcus signs, bilaterally; 
and no glenhumeral instability, bilaterally.

The January 2007 VA examination of both shoulders revealed no 
swelling, tenderness, deformity, or atrophy. Strength was 
normal. There was no clavicle, scapula or humerus 
impairments.  The musculature was normal.  Range of motion of 
the shoulders was flexion to 170 degrees bilaterally, 
abduction to 155 degrees, right, and 165 degrees, left; 
external rotation to 90 degrees, bilaterally, internal 
rotation to 85 degrees, right, and 80 degrees, left.  Pain 
was noted at the extremes of motion.  With repetition the 
range of motion was unchanged.  X-rays revealed slight 
sclerotic changes involving the greater tuberocity and 
acromion potentially related to degenerative changes of the 
right shoulder.  The left shoulder was normal.

The veteran is currently assigned a 10 percent evaluation for 
left shoulder degenerative joint disease.  She is assigned a 
noncompensable rating for right shoulder degenerative joint 
disease.  The Board notes that in the January 2007 VA 
examination x-rays revealed degenerative changes of the right 
shoulder while finding the left shoulder to be normal.

Based on this evidence, the Board finds that an increased 
evaluation is not warranted for either of the veteran's 
service- connected shoulder disorders under any applicable 
diagnostic code. 

In order to warrant a compensable rating for the veteran's 
right shoulder disability, there must be evidence of either a 
limitation of motion of the arm to shoulder level, impairment 
of the humerus with moderate deformity, evidence of a 
nonunion of the clavicle or scapula without loose motion, or 
malunion of the clavicle or scapula.  None of these 
impairments has been shown at any time during the appellate 
term.  As such, there is no basis to assign a compensable 
rating for the right shoulder disorder.  

To warrant a 20 percent rating for the left shoulder, the 
record must show either a limitation of motion of the arm to 
shoulder level, impairment of the humerus with moderate 
deformity, or impairment of the clavicle or scapula with 
dislocation or with nonunion with loose motion.  Once again, 
none of these impairments has been shown at any time during 
the appellate term.  As such, there is no basis to assign an 
increased rating for the left shoulder disorder.  

Pes planus

At a February 1998 VA examinations the veteran reported a 
history of bilateral pes planus.  She complained of foot pain 
with prolonged walking, standing, running, or climbing 
stairs.  Examination revealed normal gait, posture, and 
balance.  A small 0.5 cm. soft callus was noted between the 
2nd and 3rd toe, otherwise there was no rashes, lesions, or 
inflammation.  Both feet were rather flat with a marked 
decrease in physiological arch. X-rays revealed mildly 
increased diffuse activity throughout the carpal region of 
both feet described as consistent with early changes of mild 
degenerative joint disease.  The findings in the feet were 
noted to possibly also represent post traumatic changes.  The 
diagnosis was callous formation, feet with early changes of 
degenerative joint disease.

At the November 4, 1999 VA examination the veteran reported 
constant bilateral foot pain over the dorsal areas of both 
feet.  She described increased discomfort with prolonged 
standing and walking, and occasional mild swelling 
bilaterally.  The pain was relieved with rest, elevation, as 
well Naproxyn daily.  She has had no surgery.  She did not 
require crutches, braces, canes, or corrective shoes.  Shoe 
inserts provided some relief.  Examination of the feet 
revealed essentially symmetrical feet.  There was no 
swelling, inflammation, edema, atrophy, deformity, 
malalignment, involuntary movements, or fasciculations of the 
feet.  There was no evidence of tenderness, nodules, masses, 
or instability involving the feet or ankle joints. There was 
no evidence of pain on motion of the feet, no loss of 
mobility or impaired function of the feet, bilaterally. There 
was no evidence of callus formation, skin breakdown or 
unusual shoe wear.  There was no evidence of postural 
abnormality on standing, rising, squatting, supination, 
pronation, or rising on heel/toe. There was no hammertoe, 
high arch, clawfoot, or other deformities.  The diagnosis was 
mild pes planus bilaterally.  

At the June 2005 VA examination the examiner noted the 
veteran had very mild supple pes planus, bilaterally. There 
were normal arches while toe raising and only mild loss with 
full weightbearing.  There were no plantar callosities, 
bunions, or lesser deformities bilaterally. Achilles 
alignment was normal. There was mild tenderness to deep 
palpation over the arches bilaterally and plantar fascia 
origin. The subtalar joints were supple. The diagnosis was 
mild supple pes planus, both feet, with mild pain.  The 
examiner opined that, "I would not assign her any additional 
range of motion loss for the DeLuca issues."

At the November 2007 VA examination the examiner noted the 
veteran had mild hallux valgus deformity, bilaterally. There 
was mild pronation and tenderness along the medial side and 
the first toe.  There was no evidence of abnormal 
weightbearing. There were no plantar callosities. Achilles 
alignment was normal and there was no spasm of the Achilles 
tendon on manipulation. There was mild pronation and 
tenderness along the medial arch. No edema, swelling, 
tenderness, or pain. There was no evidence of callosities or 
discoloration.  X-rays revealed mild flexion deformity of the 
toes bilaterally; mild hallux valgus, and minimal 
degenerative joint disease of the first metatarsophalangeal 
joint bilaterally. Secondary ossification may be present at 
tarsal phalangeal joint of the left great toe.  

The diagnosis was mild hallux valgus deformity with flexion 
deformity of the toes bilaterally; degenerative joint disease 
of the first metatarsophalangeal joint, bilaterally with no 
limitation of motion, bilaterally; and mild pes planus, 
bilaterally (right foot pes planus not noticed by x-ray).  

Analysis

The veteran's bilateral pes planus is evaluated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5276, which 
provides a 10 percent rating for moderate bilateral pes 
planus manifested by weight-bearing line over or medial to 
great toe, inward bowing of the tendo Achillis, pain on 
manipulation and use of the feet, bilaterally or unilaterally 
warrants a 10 percent rating.  Mild bilateral pes planus 
relieved by built up shoe or arch support warrants a 
noncompensable rating.

In this case, the clinical record does not show that the 
disability at issue is manifested by a moderate bilateral pes 
planus disability as required for a compensable rating under 
Diagnostic Code 5276.  There is no evidence that the 
appellant's weight-bearing line is over or medial to the 
great toe.  Further, there is no evidence of inward bowing of 
the tendo Achilles, or objective evidence of pain on 
manipulation and use of the feet.   Rather, the medical 
evidence of record suggests no more than mild pes planus 
during the entire rating period. Therefore, overall, the 
disability picture presented does not approximate the 
criteria for a higher rating under Diagnostic Code 5276.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, however, the Board finds that Diagnostic Codes other 
than 5276, do not provide a basis to assign a compensable 
rating.


ORDER

Entitlement to a 70 percent evaluation for major depression 
from December 4, 1996 to November 6, 2007, is granted subject 
to the laws and regulations governing the award of monetary 
benefits.

A 100 percent evaluation for major depression from November 
7, 2007, is granted subject to the laws and regulations 
governing the award of monetary benefits.

An evaluation in excess of 30 percent for migraine headaches 
from December 4, 1996 to November 6, 2007 is denied.

A 50 percent evaluation for migraine headaches from November 
7, 2007, is granted subject to the laws and regulations 
governing the award of monetary benefits.

An evaluation in excess of 10 percent for a lumbosacral 
strain with coccydynia and facet ligamentum flavum 
hypertrophy at L4-L5 and L5-S1, from December 4, 1996 is 
denied.

A compensable evaluation for cervical degenerative joint 
disease from December 4, 1996 to November 3, 1999, is denied.

Entitlement to a 10 percent rating for cervical degenerative 
joint disease from November 4, 1999, is granted subject to 
the laws and regulations governing the award of monetary 
benefits.

An evaluation in excess of 10 percent for left shoulder 
degenerative joint disease from December 4, 1996 is denied.

A compensable evaluation for right shoulder degenerative 
joint disease from December 4, 1996 is denied.

A compensable evaluation for bilateral pes planus with 
degenerative joint disease of the feet from December 4, 1996 
is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


